Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant argues, regarding Niemeyer (EP 0965260 A1), there is no suggestion that the control system is configured to receive a sensor signal and control actuation of the actuator in response to said sensor signal. However, paragraph 46 of the prior art states “The location and alignment of the impact rail (16) can be done, for example, by means of sensors be queried.” Please note this has already been referenced in the office actions mailed 1/20/22 and 8/30/21. 
Applicant also argues there is no suggestion that the actuator can be controlled to provide a desired level of conditioning during operation of the conditioner. However, as described in paragraph 15: “In addition, this design of the adjustment mechanism of the impact rail has the advantage that depending on the type and properties of the green fodder, the subsequent flow cross section of the guide channel can be changed and the processing intensity of the green fodder can be set particularly effectively and variably.” Applicant argues there is no suggestion from paragraph 47 that the actuator can be controlled to provide a desired level of conditioning, said paragraph describing that the size of the guide channel may be automatically increased to avoid overload/blockages. However, support for the actuator being controlled to provide a desired level of conditioning can be found in paragraph 15, as already outlined.  
Applicant argues, regarding Birkhofer (EP 2436259 A1), that while it is disclosed that a generated map can be used to optimize a crop removal chain, there is no disclosure for how the map is used to optimize the removal process, and there is no disclosure of adjusting the position of a deflector element is a conditioner to provide a uniform level of conditioning. However, claim 14, cited along with paragraph 29 in the most recent office action, states that data records [used to create mapping, paragraph 29], are used to bring about a change in the interval between the deflector (6, 7) and the processing part (4). Applicant further argues there is no disclosure of receiving position data, none of the sensors receive GPS data. Obviously for the GPS/map data to be used to adjust the deflector, as stated in claim 14, it must be received. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.I.R./               Examiner, Art Unit 3671                                                                                                                                                                                         
/Alicia Torres/               Primary Examiner, Art Unit 3671